DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,207,176 (hereafter ‘176). Although the claims at issue are not identical, they are not patentably distinct from each other.   For example the current application claim 1 recites:

“ A replacement valve for use within a human body comprising: a valve component comprising mammal pericardium tissue; a stent component for housing the valve component, and an inner fabric skirt covering at least a portion of an outer surface of the valve component, wherein the inner fabric skirt serves as a sealing member between the stent component and the valve component, wherein the inner fabric skirt covers between 50% and 90% of the stent, an outer fabric skirt covering an outer surface of the stent component, wherein the outer fabric skirt serves as a sealing member between the stent component and the native valve, wherein the topology of the outer surface of the outer fabric skirt is configured to improve endothelialization, wherein the inner and outer fabric skirt form a double fabric skirt which covers the inflow edge of the stent component.

 Patent ‘176 recites:

“A stent-valve for transcatheter implantation to replace a cardiac valve, the stent-valve being compressible to a compressed state configured to allow percutaneous delivery, and expandable to an operative state for implantation, the stent-valve comprising: a stent, at least a lower portion of the stent comprising a lattice structure defining cells with apertures, and a lower stent extremity; a plurality of leaflets for defining a prosthetic valve; an inner skirt communicating with the plurality of leaflets and carried on an interior of the stent; and an outer sealing skirt disposed around an exterior surface of the stent and covering complete cells of the lower portion of the stent to obstruct leakage of blood through the cell apertures, the outer sealing skirt formed of compressible and self-expandable fibrous porous material comprising interstices within the material, the interstices within the material being compressible to permit the fibrous porous material to be compressed for the compressed state of the stent-valve, and the fibrous porous material being expandable upon implantation, the interstices trapping blood penetrating the fibrous porous material, the trapped blood creating a barrier to blood flow through the fibrous porous material.”

However patent ‘176 does not specifically recite that the inner fabric skirt covers between 50% and 90% of the stent.  It is obvious to one having ordinary skill in the art that because the patent claim 1 that there are inner and outer skirts that it would form a double fabric skirt.  It is further obvious that because claim 5 of ‘176 recites that the outer skirt extends further towards the lower extremity of the stent than does the inner skirt that the inner skirt would be between the 50-90% ranges.  It is further obvious to one having ordinary skill in the art that because the stent is self-expanding that is also capable of being expanded by a balloon.    Patent ‘176 further claims a polyester material such as polyethylene terephthalate (PET see claim 2).



Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,709, 557 (hereafter ‘557) . Although the claims at issue are not identical, they are not patentably distinct from each other.   For example patent ‘557 claims:

“ A replacement cardiac valve for use in a human body, comprising: a valve component formed from bovine tissue; and a stent component configured and adapted to house the valve component, wherein the valve component and the stent component have a collapsed configuration during a delivery phase and the valve component and the stent component have an expanded configuration after implantation, the stent component being adapted and configured to be expanded by a balloon from the collapsed configuration to the expanded configuration, the valve component further comprising at least two skirts, the at least two skirts comprising: a polyester fabric inner skirt covering at least a portion of an outer surface of the valve component, the polyester fabric inner skirt being sutured to at least an inflow tract of the valve component, wherein the polyester fabric inner skirt forms a sealing member between the stent component and the valve component; and a polyester fabric outer skirt sutured onto an outer surface of the stent component, wherein the polyester fabric outer skirt forms a sealing member between the stent component and any member of a group consisting of native valve leaflets, a cardiac valve annulus, a cardiac valve inflow tract, and a cardiac valve outflow tract.”

However patent ‘557 does not specifically recite that the inner fabric skirt covers between 50% and 90% of the stent.  It is obvious to one having ordinary skill in the art that because the patent claim 1 that there are inner and outer skirts that it would form a double fabric skirt.  Further it obvious that heart valves with stent supports are conical in shape and configured to house a portion of the valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        February 10, 2022